Citation Nr: 1215279	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica.

2.  Entitlement to service connection for a right hip condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica.

3.  Entitlement to service connection for a muscle headache (back of the neck) condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been reviewed and is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the can be adjudicated.  

At the February 2012 hearing before the Board, the Veteran testified that he continued to experience right knee and right hip pain, as well as headaches, due to his service-connected lumbar spine condition.  See February 2012 hearing transcript.  

The Veteran underwent a VA examination in March 2009 during which the examiner diagnosed a right knee strain and a right hip strain.  The examiner did not address the claimed headaches.  Upon examination and review of the Veteran's claims file, the examiner concluded that he could not provide an opinion as to whether the right knee strain and right hip strain were related to the Veteran's service-connected lumbar spine disability without resorting to speculation.  The examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's right knee strain or right hip strain conditions.

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.

Thus, a VA examination addressing the etiology of the right knee, right hip, and claimed muscle headaches of the neck disabilities is necessary in order to determine whether the disabilities are caused or aggravated by the service-connected lumbar spine disability.  38 C.F.R. §§ 3.159(c)(4), 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of his right knee, right hip, and headache disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination and provide diagnoses for any pathology found.  

Based on the examination and review of the record, the examiner must answer the following questions:

(a)  Is it at least as likely as not that any currently diagnosed right knee disorder is caused or aggravated (worsened) by the Veteran's service-connected lumbar spine disability? If the Veteran's right knee disorder was aggravated by the service-connected lumbar spine disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right knee disorder before the onset of aggravation.

(b)  Is it at least as likely as not that any currently diagnosed right hip disorder is caused or aggravated (worsened) by the Veteran's service-connected lumbar spine disability? If the Veteran's right hip disorder was aggravated by the service-connected lumbar spine disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right hip disorder before the onset of aggravation.

(c)  Does the Veteran have a current cervical disorder, to include any type of headache condition?  If the answer is yes, is it at least as likely as not that any currently diagnosed cervical spine or headache disorder is caused or aggravated (worsened) by the Veteran's service-connected lumbar spine disability? If the Veteran's muscle headaches of the neck disorder was aggravated by the service-connected lumbar spine disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the cervical spine or headache disorder before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any right knee, right hip, or muscle headache of the neck disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  When the development requested above has been completed, readjudicate the issues on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


